2005 ND 163
State of North Dakota, Plaintiff and Appellee
v.
John Leftbear, Defendant and Appellant.
No. 20050042
Supreme Court of North Dakota.
Filed September 27, 2005
Lonnie Olson, State's Attorney, 524 Fourth Avenue NE, Unit 16, Devils Lake, N.D. 58301, for plaintiff and appellee.
William R. Hartl, P.O. Box 319, Rugby, N.D. 58368-0319, for defendant and appellant.
Per Curiam.
Per Curiam.
[¶ 1] At a bench trial, the district court found John Leftbear guilty of aggravated assault. Leftbear appeals, arguing the evidence was insufficient to convict him. Concluding there was sufficient evidence to uphold the guilty verdict, we summarily affirm the criminal judgment and commitment under N.D.R.App.P. 35.1(a)(3).
[¶ 2] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Daniel J. Crothers
Mary Muehlen Maring
Carol Ronning Kapsner